Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14, 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/14/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10357955 to Ziolek in view of US 2019/0160989 to Pardue and US 6658314 to Gothait.
Ziolek teaches a method for forming a lattice structure comprising an array of V-spring elements used in a seat cushion and formed by 3D printing (abstract).  Individual V-spring elements are designed to achieve desired firmness and/or hysteresis characteristic (5:44-49) to specific portions of the structure (9-10:40-36).  In the particular embodiment shown in Fig. 6A-D, 3 adjacent sections have different firmness.  The firmness and/or hysteresis (that is, force to deform and recovery) is a replacement for elastic modulus.  Among the many modifications that can be applied to the V-spring elements to control firmness and/or hysteresis (5:31-63), irradiation cure time is not listed.
However, Pardue and Gothait both teach the cure time can be controlled to specifically adjust the modulus of elasticity (Pardue [0046]) (Gothait 9:25-34) in the context of 3D printing.  Gothait adds some of the known aspect of 3D printing such as layer-by-layer deposition and UV curing of the build material (Id.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice Ziolek and adjust the cure time to achieve the desired firmness and hysteresis/elastic modulus characteristics.

Claims 2-4:
As noted above, the structure comprises several portions having different elastic modulus by varying the cure time.
Claims 5-6:
Both the structures taught by Ziolek and Pardue comprises a node and a plurality of links outwardly extending from the node.
Claims 7-8:
Ziolek having different structures (Fig. 3A-D), Pardue having different structures (Fig. 1-6).
Claims 9-11:
In each instance of forming a cushion having predefined characteristics a plurality of sections are manufactured in accordance with the desired characteristics.  The exact number of sections in a given cushion will vary, but having 3, 4, or more different sections would have been obvious in the pursuit of customizing the cushion for the particular application.  Each section has different properties such as different elastic modulus as a result of greater or lesser cure time.
Claims 12-13, 15:
These claims incorporate aspects that are discussed above and are rejected for the same reasons.

Response to Arguments
Applicant's arguments filed 6/27/22 have been fully considered but they are not persuasive.
While the examiner agrees with applicant’s interpretation of Ziolek, Pardue, and Gothait, there is disagreement with respect to the assertion that claim 1 requires a single photocurable composition and a single energy source.  The claims do not explicitly state this, the use of “comprising” language is open to multiple compositions and energy sources, and use of “a” or “an” is not limited to “only one” as stated in Applicant’s spec. [0020]. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 5712721234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX A ROLLAND/Primary Examiner, Art Unit 1759